DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            GREGORY CHERY,
                               Appellant,

                                       v.

                                ZORAIDA SOTO,
                                   Appellee.

                                 No. 4D17-2031

                            [January 31, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. 16-5631.

  Gregory Chery, Sunrise, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank, 377 So. 2d 115 (Fla. 1979).

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.